DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhou et al. (US 2010/0291771).
 	With respect to claims 1, 7 Zhou describes a method forming a pattern on a substrate comprising: providing a sacrificial structure layer 16 and 14 on a substrate (paragraphs 25-27); depositing and patterning a photoresist layer to form a photoresist profile pattern (a crude photoresist profile) on the sacrificial structure (paragraph 28); trimming the photoresist with an inductive coupled plasma to reduce and refine the photoresist profile that covers the sacrificial structure (paragraphs 29, 30) while leaving 
 	With respect to claim 2, Zhou’s method of treating/trimming the photoresist would be able to provide claimed trimmed photoresist profile contains sidewall with smoother or less wavy surfaces than sidewall surfaces of the original/crude profile because he teaches the same steps of forming the trimmed photoresist pattern including photolithographic processing and trimming with a plasma (paragraphs 28, 29).
 	With respect to claim 3, the trimming of the photoresist would also provide claimed modulating a critical dimension for the patterned features or the subsequently deposited dielectric layer since the photoresist critical dimension is reduced as described above.
 	With respect to claims 9, 10 the chamber pressure includes a pressure within a range such as 2-50 mTorr and at least a gas including O2, Cl2 (paragraph 30).
 	With respect to claim 11, the photoresist is removed before depositing the dielectric layer 32 (fig. 5).
 	With respect to claims 4 and 20, the step of trimming the photoresist above would be able to provide claimed photoresist profile with a line width roughness of about 10-20 angstroms and a line edge roughness of about 10-20 angstroms because Zhou describes using the same process of a plasma having the same gases and at least a same pressure that being applied on the same photoresist material as described above.
Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bencher et al. (US 2008/0299776).
 	With respect to claim 1, Bencher describes a patterning method comprising: providing a sacrificial structure layer 304 on a substrate; depositing and patterning a photoresist to form a photoresist pattern (crude photoresist profile) 302 on the layer 304; trimming the photoresist that covering portion of the layer 304 with a plasma; etching the exposed layer 304 to form patterned features 310; depositing dielectric layer 312 on the patterned features 312 (fig. 3A-3C; paragraphs 22, 23, 25, 26, 31, 32).
With respect to claim 2, Bencher’s method of treating/trimming the photoresist would be able to provide claimed trimmed photoresist profile contains sidewall with smoother or less wavy surfaces than sidewall surfaces of the original/crude profile because he teaches the same steps of forming the trimmed photoresist pattern including photolithographic processing and trimming with a plasma (paragraphs 23, 25).
 	With respect to claim 3, the trimming of the photoresist would also provide claimed modulating a critical dimension for the patterned features or the subsequently deposited dielectric layer since the photoresist critical dimension is reduced as described above.
With respect to claim 11, the photoresist is removed before depositing the dielectric layer 312 (fig. 3B, 3C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Le et al. (US 10/079154).
 	With respect to claims 5, 6, 8, 12-19, Zhou describes the trimming plasma has a power in a range of 150-500 watts (paragraph 30).  Unlike claimed invention doesn’t describe the steps of trimming the photoresist and depositing the dielectric layer occur in a same processing chamber.  Le shows that using such a chamber that can provide deposition gas and etching gas is practiced and known by one skill in the art.  The chamber is from an etch system/apparatus such as capacitive coupled plasma or inductive coupled plasma (col. 2, lines 42-67).  It would have been obvious for one skill in the art before the effective filing date of the invention to performing the trimming and depsositing step in a same chamber because such practice is known by one skill in the . 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencher as applied to claim 1 above, and further in view of Le et al. (US 10/079154).
With respect to claims 5-7, Bencher doesn’t describe the steps of trimming the photoresist and depositing the dielectric layer occur in a same processing chamber.  Le shows that using such a chamber that can provide deposition gas and etching gas is practiced and known by one skill in the art.  The chamber is from an etch system/apparatus such as capacitive coupled plasma or inductive coupled plasma (col. 2, lines 42-67).  It would have been obvious for one skill in the art before the effective filing date of the invention to performing the trimming and depositing step in a same chamber because such practice is known by one skill in the art in light of Le and it would save time and prevent contamination of the substrate since there is no transferring of the substrate in and out of a chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/6/21